UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JANICE MARIE THOMASON,
Plaintiff-Appellant,

v.
                                                                      No. 99-1447
HITACHI ELECTRONIC DEVICES (USA),
INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
G. Ross Anderson, Jr., District Judge.
(CA-98-1870-6-13AK)

Submitted: August 31, 1999

Decided: September 27, 1999

Before NIEMEYER and LUTTIG, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Susan P. Ingles, Julie M. Bondura, INGLES LAW FIRM, Greenville,
South Carolina, for Appellant. J. Hamilton Stewart, III, William H.
Floyd III, Janet Q. Lewis, OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C., Greenville, South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Janice Marie Thomason appeals from the district court's order
granting summary judgment in favor of Hitachi Electronic Devises
(USA), Inc. on her Title VII, 42 U.S.C.A. § 2000e-2(a)(1) (1994), and
breach of contract action. Finding no error, we affirm.

Thomason contends that the district court erred when it granted
summary judgment on her claim of sexual discrimination by her
supervisor, Mark Steinmetz. Thomason testified at her deposition that
after she availed herself of Hitachi's grievance procedure, Steinmetz's
behavior did not continue because he was terminated shortly thereaf-
ter for unrelated reasons. Thus, Thomason failed to demonstrate any
basis on which to impute liability for Steinmetz's acts to Hitachi. See
Brown v. Perry, ___ F.3d ___, 1999 WL 504814 at *5-7 (4th Cir. July
14, 1999) (No. 97-1501).

We further find that the district court properly granted summary
judgment in favor of Hitachi on Thomason's claim that Hitachi termi-
nated her seven months after she complained about Steinmetz, and
that the termination was in retaliation for her use of the grievance pro-
cess. In order to make out a prima facie case for retaliation, Thoma-
son had to show that she engaged in a protected activity, that she
suffered an adverse employment action, and that the two events were
causally related. See Hopkins v. Baltimore Gas & Elec. Co., 77 F.3d
745, 754 (4th Cir. 1996); Carter v. Ball, 33 F.3d 450, 460 (4th Cir.
1994). Thomason produced no evidence that her supervisor or the
department manager who decided to terminate Thomason knew of her
prior complaint against Steinmetz. She thus failed to show that their
decision to terminate her was causally related to a protected activity.
See Dowe v. Total Action Against Poverty in Roanoke Valley, 145
F.3d 653, 657 (4th Cir. 1998).

                     2
Further, although two employees involved in the termination deci-
sion, Tom Hay and Chip Callahan, knew of her complaint against
Steinmetz, Thomason failed to adduce any evidence from which a
jury could conclude that their legitimate, nondiscriminatory reason for
upholding her termination was a pretext for discrimination. Accord-
ingly, the district court properly granted summary judgment in favor
of Hitachi. See Gillins v. Berkeley Elec. Coop., Inc., 148 F.3d 413,
417 (4th Cir. 1998); Carter, 33 F.3d at 460.

A review of the record and South Carolina case law reveals that the
district court also properly granted summary judgment on Thoma-
son's breach of contract claim. Hitachi produced evidence that Tho-
mason was sleeping on the job. Thomason did not refute this
allegation, claiming that she fell asleep because she was ill. In a claim
for unemployment benefits, Thomason admitted she was fired
because she "overslept." Thus, because she committed an act for
which she could have been terminated under the terms of the hand-
book, the district court properly granted summary judgment to
Hitachi. See Byers v. Westinghouse Elec. Corp. , 425 S.E.2d 23, 24
(S.C. 1992).

We further find that the district court properly granted summary
judgment on Thomason's other claims because she did not include
these claims in her administrative charge or in original complaint and
because she did not amend her pleading to include such claims. See
Karpel v. Inova Health Sys. Servs., 134 F.3d 1222, 1227 (4th Cir.
1998); Nealon v. Stone, 958 F.2d 584, 589-90 (4th Cir. 1992). To the
extent that she attempts to raise new claims on appeal, those claims
are also barred. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993). Accordingly, we affirm the decision of the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the Court and argu-
ment would not aid the decisional process.

AFFIRMED

                     3